DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 5 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 5 recites “ the cord extends from the opposing ends to form a portion of the cord that extends around a user’s neck”, which is directed to a human organism, i.e. “a user’s neck”. For the purpose of applying art, “the cord extends from the opposing ends to form a portion of the cord that extends around a user’s neck” is read as “the cord extends from the opposing ends to form a portion of the cord configured to extend around a user’s neck”.
Claims 6-11, 13 are rejected as being directed to or encompassing a human organism as claims 6-11, 13 are dependent on claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10,13,23 are rejected under 35 U.S.C. 103 as being unpatentable over Shoglow (US 2106664)(hereinafter Shoglow) in view of Caco (US 20150305411)(hereinafter Caco).
Regarding claim 1, Shoglow teaches a unisex garment, the garment comprising: a tubular body panel formed of water-resistant or water-proof material (page 2, first column, lines 60-61), the tubular body panel having an interior surface, an exterior surface (fig 9), a first edge defining a first opening (the top edge of the tubular body panel), and a second edge defining a second opening (the bottom edge of the tubular body panel), the tubular body panel comprising: 
Shoglow does not explicitly teach in fig 9, the top opening comprising drawstring configured to selectively adjust the opening size from a fully open position to a fully closed position. However, Shoglow teaches in page 1, column 1, lines 51-55, column 2, lines 1-2, a drawstring can be substituted for the elastic band at the top edge. It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the elastic at the top opening with the drawstring at the bottom opening as suggested by Shoglow for the benefit of providing comfortable fit to the user when securing the garment around the body part.
Shoglow shows the elastic band 7 is configured to close about the neck of the bather to hold the garment in place while the user is removing clothing and a drawstring can be substituted for the elastic band at the top edge. Shoglow does not explicitly teach the first closure means further includes a cord lock adjustably disposed on the cord of the first closure means. However, in the same field of endeavor, Caco teaches the upper portion of the changing garment comprising drawstring noose 13 and cord lock 16 (fig 2); the drawstring noose is configured to be placed around a user’s neck to hold the garment in place and the cord lock is used to tighten and/or loosen the noose (para [0049]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the drawstring of Shoglow with a cord lock as taught by Caco and the method of using the changing garment by placing the drawstring noose around the user’s neck for the benefit of providing a secure fit use of the changing garment by adjusting the first opening around the user’s head. 
Regarding claim 2, Shoglow teaches the at least one closure means further comprises a second closure means configured to selectively adjust the second opening (fig 9, drawstrings 37 at the bottom opening).
Regarding claim 3, the modified Shoglow teaches a portion of the first closure means is encased in at least one body panel edge (fig 9, the bottom is left open and the drawstrings 37 at the bottom edge; and page 1, column 1, lines 51-55, column 2, lines 1-2, a drawstring can be substituted for the elastic band at the top edge).
Regarding claim 4, Shoglow does not teach the first closure means further comprises at least one of a drawstring, strap, strap lock, zipper and fastener. However, Caco teaches the closure means further comprises fastener (hook and handle 17). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the first closure means of Shoglow with the hook and handle 17 of Cacao for the benefit of providing better secure the drawstring noose during use of the changing garment.
Regarding claim 5, the modified Shoglow teaches the first closure means (drawstrings) comprises: a channel with two oppositely placed openings, the channel being formed at the first edge of the body panel; and wherein the cord of the first closure means is located within the channel, the cord of the first closure means has two opposing ends configured to be drawn through the openings of the channel to adjust the first opening from a fully open position to a fully closed position (fig 9), wherein the cord extends from the opposing ends to form a portion of the cord configured to extend around a user’s neck (Caco, para [0049]). 
Regarding claim 6, Shoglow teaches the garment is configured to create an open bag upon closing the first closure means (as seen in fig 1, when the bottom is closed, the garment is configured to create an open bag).
Regarding claim 7, the modified Shoglow teaches the garment is configured to create a closed bag when at least one of the cord of the first closure means is pulled tight to close the first opening and the cord of the second closure means is pulled tight to close the second opening (as the modified Shoglow comprising a drawstring on the top edge and a drawstring on the bottom edge of the tubular garment, the garment is configured to create a closed bag when at least one of the cord of the first closure means is pulled tight to close the first opening and the cord of the second closure means is pulled tight to close the second opening).
Regarding claim 8, Shoglow teaches the plurality of apertures comprises a first aperture (4) at a first position on the body panel and a second aperture (5) at a second position on the body panel, the first aperture and the second aperture being configured to allow access to an interior of the garment (page 2, first column, lines 20-25).
Regarding claim 9, Shoglow teaches the tubular body panel comprises a left edge and a right edge (fig 1, two dotted lines), and wherein at least one aperture of the plurality of apertures is positioned on the left edge and at least one aperture of the plurality of apertures is positioned on the right edge (fig 1).
Regarding claim 10, Shoglow teaches the plurality of apertures is positioned substantially perpendicular to the first or second openings of the body panel (fig 1).
Regarding claim 13, Shoglow does not explicitly teach the water proof material has a water proof rating at least about 10,000 mm. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment with different waterproof ratings in order to achieve an optimal configuration, since discovering an optimum value or workable ranges of the waterproof rating involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 23, Shoglow does not teach the first closure means further comprises a plurality of closure means. However, Caco teaches the closure means comprising two drawstring portions, cord lock 16 and a hook and handle 17 (fig 3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the first closure means of Shoglow with the teaching of Caco that the closure means comprises a plurality of closure means for the benefit of providing multiple ways to securely fit the changing garment of the user’s body.
Claim 11,21are rejected under 35 U.S.C. 103 as being unpatentable over Shoglow (US 2106664) in view of Caco (US 20150305411), further in view of Sholander (US 6859940)(hereinafter Sholander).
Regarding claim 11, Shoglow does not teach at least one pocket attached to at least one surface of the body panel. However, in the same field of endeavor, Sholander teaches pockets (38) attached to the outer surface and inner surface of the body panel (fig 9). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the garment of Shoglow with the pockets of Sholander for the benefit of providing containers for storing valuables while bathing at the beach.
Regarding claim 21, Shoglow teaches a bathing accessory comprising: a tubular body panel (claim 1) formed of waterproof material (page 2, first column, lines 60-61), the tubular body panel having an interior surface, an exterior surface (fig 9), a first edge defining a first opening (the top edge of the tubular body panel), and a second edge defining a second opening (the bottom edge of the tubular body panel), the tubular body panel comprising: a plurality of apertures arranged through the exterior surface and the interior surface of the body panel (two side openings 4 and 5), the plurality of apertures being configured to allow access to the inside of the garment for removal of soiled clothing, and donning clean clothing after showering (page 2, first column, lines 20-25), and second closure means comprising a drawstring (fig 9, the bottom is left open and the drawstrings 37 at the bottom edge) configured to selectively adjust the opening size from a fully open position to a fully closed position, the closure means including a cord (fig 9, also page 1, column 1, lines 51-55, column 2, lines 1-2, the drawstrings configured to adjust the size of the opening, and each of the drawstrings including a cord).
Shoglow does not explicitly teach in fig 9, the top opening comprising drawstring configured to selectively adjust the opening size from a fully open position to a fully closed position. However, Shoglow teaches in page 1, column 1, lines 51-55, column 2, lines 1-2, a drawstring can be substituted for the elastic band at the top edge. It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the elastic at the top opening with the drawstring at the bottom opening as suggested by Shoglow for the benefit of providing comfortable fit to the user when securing the garment around the body part.
Shoglow does not teach the closure means comprising a drawstring and a cord lock. However, Caco teaches the upper portion of the changing garment comprising drawstring noose 13 and cord lock 16 (fig 2); the drawstring noose is configured to be placed around a user’s neck to hold the garment in place and the cord lock is used to tighten and/or loosen the noose (para [0049]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the drawstring of Shoglow with a cord lock as taught by Caco and the method of using the changing garment by placing the drawstring noose around the user’s neck for the benefit of providing a secure fit use of the changing garment by adjusting the first opening around the user’s head.
Shoglow does not teach at least one pocket formed on the exterior surface. However, in the same field of endeavor, Sholander teaches pockets (38) attached to the outer surface and inner surface of the body panel (fig 9). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the garment of Shoglow with the pockets of Sholander for the benefit of providing containers for storing valuables while bathing at the beach.
It is noted that “a unisex bathing garment for showering outdoors and maintaining modesty while in the presence of the others” and “to retain one or more items related to grooming” are intended uses of the claimed invention.
Claims 16-20,22 are rejected under 35 U.S.C. 103 as being unpatentable over Shoglow (US 2106664) in view of Caco (US 20150305411), further in view of Tarrant (US 20130160177)(hereinafter Tarrant).
Regarding claim 16, Shoglow teaches a method for bathing using a unisex bathing garment, the method comprising the steps of: using a bathing garment, the garment comprising: a tubular body panel (claim 1) formed of water-proof material (page 2, first column, lines 60-61), the tubular body panel having an interior surface, an exterior surface (fig 9), a first edge defining a first opening (the top edge of the tubular body panel), and a second edge defining a second opening (the bottom edge of the tubular body panel), the tubular body panel comprising: a plurality of apertures arranged through the exterior surface and the interior surface (two side openings 4 and 5), the plurality of apertures being configured to allow access inside the bathing garment from outside for removal of soiled clothing, and donning clean clothing after showering (page 2, first column, lines 20-25), and at least one closure means (fig 1, the elastic band 7 can be replaced with a drawstring) configured to selectively adjust one opening size from a fully open position to a fully closed position (the drawstring is configured to a fully open position to a fully closed position).
Shoglow teaches stepping into the body panel of the garment (page 2, column 1, line 17), positioning the first opening of the garment at a user’s waist or chest level (page 2, column 1, line 30), tightening the at least one closure means around the user’s body at said waist or chest level (page 2, column 1, line 30), and removing a first article of clothing by inserting one hand from outside the garment into at least one aperture and pulling down the first article of clothing to remove the first article of clothing through the second opening (page 2, column 1, lines 20-25).
Shoglow does not explicitly teaches hanging a portion of just the closure means around the user’s neck and adjusting the closure means to fix a length of the closure means extending around the user’s neck such that the garment does not move down the user’s body. However, Caco teaches having a drawstring noose is used to secure the garment around the neck of a user while the cord-lock is used to tighten and/or loosen the noose (para [0049], para [0063]).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the garment of SHoglow with the teaching of using the garment with drawstrings and cord lock by Caco for the benefit of providing a secure fit use of the changing garment by adjusting the first opening around the user’s head.
Shoglow does not teach showering or bathing with the bathing garment. However, Tarrant teaches showering or bathing with the bathing garment (para [0001]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to incorporate the method of using the garment of Tarrant with the waterproof garment of Shoglow for the benefit of providing a method of having a shower in public without embarrassment (Tarrant, para [0003], lines 9-11).
Regarding claim 17, Tarrant teaches people can discreetly wash, rinse and privately dress through the garment (para [0008]).
Regarding claim 18, the modified Shoglow teaches wearing the garment, placing a drawstring of the closure means around the user’s neck such that the garment does not move down the user’s body (Caco, para [0049]), putting on a second article of clothing positioned over of garment while the garment remains in place (page 2, column 1, lines 30-32). Then it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the modified Shoglow teaches removing a second article of clothing positioned over of the garment while the garment remains in place, in a reverse order of putting on the clothing.
Regarding claim 19, the modified SHoglow teaches replacing the second article of clothing with a third article of clothing by directly donning the third article over the garment, replacing the first article of clothing by stepping into a fourth article of clothing and inserting at least one hand into at least one side aperture in order to pull the fourth article of clothing up to the user’s waist underneath the garment (page 2, column 1, lines 20-35).
Shoglow does not explicitly teach removing the drawstring of the closure means from around the neck, sliding the garment down the user’s body to the ground and stepping out of the garment. However, it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the removing steps of the bathing garment by SHoglow are in reverse mode of donning which Shoglow teaches in page 2, column 1, lines 15-20, and in view of Caco, the modified Shoglow teaches removing the drawstring of the closure means from around the neck, sliding the garment down the user’s body to the ground and stepping out of the garment.
Regarding claim 20, Shoglow teaches wherein the first and second openings each comprise a closure means including a drawstring (fig 9, the drawstrings 37 at the bottom edge; and page 1, column 1, lines 51-55, column 2, lines 1-2, a drawstring can be substituted for the elastic band at the top edge), securely closing a closing means of at least one opening (fig 1, closing at the bottom edge) to create a bag, filling the bag with contents (page 2, column 1, lines 51-52); closing a closing means of the other opening to secure the contents (page 2, column 1, lines 54-57). Caco teaches using the drawstrings of the closing means to carry the garment as a tote or back pack (figs 8,9) . It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the garment of Shoglow with the method of using of Cacao for the benefit of providing another usage for the garment of SHoglow.
Regarding claim 22, the modified Shoglow teaches the closure means comprising a drawstring (fig 9, the drawstrings 37 at the bottom edge; and page 1, column 1, lines 51-55, column 2, lines 1-2, a drawstring can be substituted for the elastic band at the top edge), removing the drawstring of the closure means from around the user’s neck, sliding the garment down the user’s body to the ground and stepping out of the garment (Caco, para [0012], lines 14-21), wherein removing the drawstring of the closure means from around the neck further comprises loosening the closure means to increase the length of the closure means extending around the user’s neck (Caco, para [0012], lines 14-21).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 05/20/2021 regarding claim 16 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments that one of the ordinary skill in the art would not combine the waterproof bathing garment of SHoglow with the semi-permeable bathing garment of Tarrant, Shoglow does teach although the bathing accessory is intended primarily as a shelter when changing clothes, it may also serve other purposes on the beach (column 2, lines 44-47); and Tarrant does not teach the only way to apply water or soap is through the material of the garment, in fact Tarrant teaches the bathing garment is a semi-permeable and loose fitting bathing garment for the benefit of taking showers and changing clothes in the public setting.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732